Citation Nr: 1025459	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for service connection for posttraumatic stress disorder 
(PTSD) and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.  In the hearing, the Veteran submitted 
two photographs directly to the Board, with a waiver of his right 
to have the evidence initially considered by the RO. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in an 
unappealed rating decision issued in February 2000.

2.  The subsequently received evidence includes evidence that is 
not cumulative or redundant of the evidence previously of record 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  The Veteran's PTSD is related to combat stressors in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Analysis

Service treatment records (STRs) show no indication of 
psychiatric treatment.  However, on a report of medical history 
in January 1966, the Veteran responded "yes" to the question of 
whether he "ever had or have you now" depression or excessive 
worry. 

Service personnel records (SPRs) show the Veteran served in the 
Republic of Vietnam as a combat engineer and bridge specialist.

In March 1999 the Veteran filed a claim for service connection 
for PTSD.

VA medical center (VAMC) records from September and November 1999 
show the Veteran reported in-service stressors to include seeing 
dead bodies in Vietnam, being engaged in night patrols and 
ambushes, and seeing the death of a fellow soldier.  The 
diagnosis was PTSD.

A rating decision in February 2002 denied service connection for 
PTSD, based on a determination that the Veteran had not presented 
adequate evidence that an in-service stressor occurred.  The 
Veteran did not timely appeal.

In March 2000, the Veteran submitted statements in support of his 
PTSD claim, asserting that he experienced in-service, combat 
stressors to include being engaged in an attack in Vietnam that 
resulted in thousands injured or killed, creating and filling a 
mass grave, hearing screams from the wounded, recovering bodies 
after a helicopter crash, and sweeping for mines after a tank 
exploded, causing multiple casualties.

In April 2002, the RO reopened the claim and then denied service 
connection for PTSD on the merits, based on a determination that 
the Veteran had not presented credible evidence of a necessary 
stressor to support a diagnosis of PTSD.  The Veteran did not 
appeal.

The Veteran filed the instant claim in April 2008.

A VA mental health outpatient note in August 2008 shows that the 
Veteran was diagnosed with PTSD, severe, chronic.  The Veteran 
reported the same in-service stressors as outlined above.  The VA 
psychologist opined that after reviewing the current medical 
records, the Veteran's current condition was more likely than not 
related to the in-service condition. 

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge that he was stationed 
in Vietnam as a combat engineer and bridge specialist.  He 
provided additional details about the in-service stressors he 
experienced while under attack in Vietnam and handling dead 
bodies as outlined above.  He also submitted pictures that he 
asserted depicted him in Vietnam with fellow soldiers.

On review of the evidence above, the Board initially finds that 
reopening of the Veteran's claim for service connection for PTSD 
is in order because new and material evidence has been presented.  
As noted above, if the evidence establishes that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(2).
 
In this case, the Board finds that since the prior denial, the 
Veteran has offered competent, credible testimony that he engaged 
in combat with the enemy and the claimed stressors are related to 
that combat.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The Board has found this 
testimony to be new and material.

Based upon the Veteran's credible testimony and the service 
personnel records showing that he served in Vietnam as a combat 
engineer and bridge specialist, the Board finds that the 
Veteran's claimed combat stressors did occur.  Moreover, the 
medical evidence shows that he has PTSD as a result of those 
combat stressors.  Therefore, the Board concludes that he is 
entitled to service connection for PTSD.

ORDER

New and material evidence having been received, reopening of the 
claim for service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


